                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

IN RE:                                    CASE NO.: 21-BK-06380

JASON J. BARTH,                           CHAPTER 7

         DEBTOR.                          HON. JANET S. BAER
                                          U.S. BANKRUPTCY JUDGE

                                          TELEPHONIC HEARING
                                          HEARING DATE: AUGUST 4, 2021
                                          HEARING TIME: 1:00 P.M.

                             NOTICE OF MOTION

      PLEASE TAKE NOTICE that on August 4, 2021, at 1:00 p.m., I will appear
before the Honorable Janet S. Baer, or any judge sitting in that judge’s place, and
present the Motion of the United States Trustee for an Extension of Time to
Object to Discharge and to File Motion to Dismiss, a copy of which is attached.

      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:

      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.

      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-
646-828- 7666. Then enter the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 160 731 2971
and the password is 587656. The meeting ID and password can also be found on the
judge’s page on the court’s web site.
      If you object to this motion and want it called on the presentment date
above, you must file a Notice of Objection no later than two (2) business days before
that date. If a Notice of Objection is timely filed, the motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the
motion in advance without a hearing.

                                               /s/ David Paul Holtkamp
                                               David Paul Holtkamp, Trial Attorney
                                               OFFICE OF THE U.S. TRUSTEE
                                               219 S. Dearborn Street, Room 873
                                               Chicago, Illinois 60604
                                               (312) 353-5014



                           CERTIFICATE OF SERVICE

        I, David Paul Holtkamp, an attorney, certify that I served a copy of this notice,
the attached motion, and proposed order on each entity shown on the service list at
the address shown and by the method indicated on July 21, 2021, before 5:00 p.m.

                                               /s/ David Paul Holtkamp

SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:

Patrick S. Layng:   USTPRegion11.ES.ECF@usdoj.gov
Ronald R. Peterson: rpeterson@jenner.com, rpeterson@ecf.axosfs.com;
                    docketing@jenner.com
David M. Siegel:    davidsiegelbk@gmail.com, R41057@notify.bestcase.com;
                    johnellmannlaw@gmail.com


Parties Served via First Class Mail:

Jason J. Barth
636 Sycamore Lane
Wheeling, IL 60090
                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 IN RE:                                     CASE NO.: 21-BK-06380

 JASON J. BARTH,                            CHAPTER 7

          DEBTOR.                           HON. JANET S. BAER
                                            U.S. BANKRUPTCY JUDGE

                                            TELEPHONIC HEARING
                                            HEARING DATE: AUGUST 4, 2021
                                            HEARING TIME: 1:00 P.M.

 MOTION OF THE UNITED STATES TRUSTEE FOR AN EXTENSION OF
 TIME TO OBJECT TO DISCHARGE AND TO FILE MOTION TO DISMISS

      NOW COMES PATRICK S. LAYNG, the United States Trustee for the

Northern District of Illinois, by his attorney, David Paul Holtkamp, and pursuant to

11 U.S.C. § 727(c)(1) and Fed. R. Bankr. P. 4004(b), hereby requests this Court to

grant an extension of time to object to the discharge of Jason J. Barth (the “Debtor”),

and to file a motion dismiss the Debtor’s case for abuse pursuant to 11 U.S.C. § 707(b)

and Fed. R. Bankr. P. 1017(e)(1). In support of this request, the U.S. Trustee states

as follows:

      1.      This is a core proceeding concerning the administration of this estate

pursuant to 28 U.S.C. § 157(b)(2)(A) which this Court may hear and determine

pursuant to IOP 15(a) and Local Rule 40.3.1 of the United States District Court for

the Northern District of Illinois.

      2.      On May 16, 2021, the Debtor filed his voluntary petition for relief

Chapter 7 of the Bankruptcy Code. On or about that same time, Ronald Peterson
was appointed Chapter 7 Trustee in the Debtor’s case. The last date for parties to

object to the Debtor’s discharge or to file a motion to dismiss his case under § 707 is

currently set for August 13, 2021.

      3.     Schedule I reflects the Debtor is employed and earns $7,018 gross per

month. The Debtor’s non-filing spouse is employed and earns $6,648 gross per

month. Together, the Debtor and his non-filing spouse have gross monthly income of

$13,666 (or $163,992 per year). The Debtor’s Statement of Financial Affairs

(“SOFA”), question four, shows the Debtor had wages of $82,000 in 2019 and $50,000

in 2020.

      4.     According to the Debtor’s petition, the Debtor indicates that his debts

are primarily consumer in nature. Schedule E/F reflects unsecured debt in the

amount of $247,863, of that amount, $91,245 is student loan debt. The Debtor’s

Schedule A/B reflects that the Debtor has $4,452 in total personal property, $2,500

of which are funds in a checking account.

      5.     Based on the above, the U.S. Trustee requests additional time to

investigate the veracity and completeness of the Debtor’s petition, schedules,

statement of financial affairs and testimony given at the meeting of creditors in order

to determine whether cause exists to file an objection to his discharge pursuant to 11

U.S.C. § 727(a) or a motion to dismiss the Debtor’s case pursuant to 11 U.S.C. § 707.

      WHEREFORE, the U.S. Trustee requests this Court extend the date to object

to the Debtor’s discharge pursuant to 11 U.S.C. § 727(a) and for filing a motion to
dismiss the Debtor’s case under § 707(b) through and including November 15, 2021,

and for such other relief as this Court deems just.

                                              RESPECTFULLY SUBMITTED:

                                              PATRICK S. LAYNG
                                              UNITED STATES TRUSTEE


Dated: July 21, 2021                       By: /s/ David Paul Holtkamp
                                               David Paul Holtkamp, Trial Attorney
                                               OFFICE OF THE U.S. TRUSTEE
                                               219 S. Dearborn Street, Room 873
                                               Chicago, Illinois 60604
                                               (312) 353-5014
